—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendant, Village of Angola (Village),
*865for summary judgment dismissing the complaint. Joseph Richel (plaintiff), an inmate at the Gowanda Correctional Facility, was injured in a fall from a scaffold while assigned to a work crew that was spray painting the Village salt barn. We reject plaintiffs’ contention that the court erred in dismissing the Labor Law § 240 (1) claim. As an inmate, plaintiff was not an employee of the Village or the State of New York when he was injured, and thus he is not an employee subject to the protection of Labor Law § 240 (1) (see, D’Argento v Village of Homer, 202 AD2d 883, 884; see also, Brown v Muthig, 220 AD2d 898). We also reject plaintiffs’ contention that the court erred in dismissing the second cause of action alleging common-law negligence. The Village established its entitlement to judgment as a matter of law, and plaintiffs failed to present any evidence to support their contention that the Village created a dangerous condition by providing unsafe and inadequate equipment. (Appeal from Order of Supreme Court, Erie County, Flaherty, J. — Summary Judgment.) Present — Lawton, J. P., Hayes, Wisner, Pigott, Jr., and Balio, JJ.